Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in light of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-6, 9-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0373495) in view of Pichaimurthy et al. (US 2020/01070062) in view of Zetts (US 2002/0034255 A1) and further in view of ARIB Standard “Structure of Inter-Stationary Control Data Conveyed by Ancillary Data Packets”, made of record by IDS filed 6/9/2021 and hereinafter referred to as NPL1.

Regarding claim 1, Chen discloses a content delivery apparatus applied to a content delivery system which delivers content, which is sent from a transmission apparatus, to a reception apparatus by a multicast method via an IP network, the content delivery apparatus comprising:
an analyzer configured to detect information of content by analyzing control information of the content (See [0109] detecting control information); and
a manager configured to control a reception start or a reception end of the content, based on the start point or the end point (See [0076-0077] [0080] network manager controls audio/video transmission by directing a stop or start).
Chen does not explicitly disclose detecting a start point or an endpoint and based on the start point or end point start.
Pichaimurthy discloses that it was known to determine a start point for transmitting a content stream and an endpoint for ending a transmission ([0077] [0088] [0089] using the current position in a multicast buffer to determine).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Chen with the known methods of Pichaimurthy predictably resulting in detect a start point or an end point of the content by analyzing control information of the content and control a reception start or a reception end of the content, based on the start point or the end point by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The modification would have the benefit of allowing a transmitting side to determine when a stream is meant to be started and ended as suggested by Pichaimurthy.
Chen and Pichaimurthy do not explicitly disclose the start and end point of content is detected by analyzing auxiliary data included in the content, the auxiliary data including control information stipulated by an SMPTE (Society of Motion Picture and Television Engineers) standard.
Zetts discloses that it was known for a start or end point of content to be detected from auxiliary data included in content (See [0012] [0017] [0050] a timecode may be relative to a start of the video; [0093] providing frame accurate timecodes in user data fields), the auxiliary data including control information stipulated by an SMPTE (Society of Motion Picture and Television Engineers) standard (See [0009] [0011-12]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Chen in view of Pichaimurthy where a start point for transmitting a content stream and an endpoint for ending a transmission based on timestamp information with the known methods of Zetts where SMPTE timecodes are carried in auxiliary data included in the content predictably resulting in the start and end point of content is detected by analyzing auxiliary data included in the content, the auxiliary data including control information stipulated by an SMPTE (Society of Motion Picture and Television Engineers) standard by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing frame accurate timecodes in a standardized format as suggested by Zetts.
Chen Pichaimurthy and Zetts does not explicitly disclose the auxiliary data including control information further includes inter-stationary control data including information indicative of a switching timing of a video signal.
NPL1 discloses an inter-stationary control data format (See Preface and page 13 standard provides regulations for inter-stationary control data) includes information indicative of a switching timing of a video signal (See pages 16-17 where “video switching is indicated by a trigger featuring a countdown”).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Chen further with the known methods of NPL1 predictably resulting in the auxiliary data including control information further includes inter-stationary control data including information indicative of a switching timing of a video signal by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of ***.

	

	

Regarding claim 2, 6 and 10, Chen Pichaimurthy and Zetts further disclose the content delivery apparatus of Claim 1, further comprising:
an input unit configured to start reception of content in accordance with the reception start, and to end the reception of the content in accordance with the reception end (See Chen Fig 4 and [0102-0104] multiple video input for video streams); and
a transmitter configured to send the content received by the input unit to the reception apparatus (See Chen Fig 4 and [0105] multiple outputs).

Regarding claim 9, Chen Pichaimurthy and Zetts further disclose the content delivery apparatus of claim 1, wherein the analyzer is configured to detect the start point or the end point of the content by analyzing, as the control information, auxiliary data included in the content (See Chen [0109] detecting packet header information including clock and frame sync and Pichaimurthy using a timestamp information to start/end a video stream (See [0077] [0088-0089]).


Regarding claim 5 and 13, Chen Pichaimurthy and Zetts further disclose the content delivery apparatus of Claim 4, wherein the first analyzer is configured to: monitor auxiliary data included in the content which is sent from the transmission apparatus (See Chen as analyzed above, [0109] detecting packet header information including clock and frame sync from packet header information and Pichaimurthy using a timestamp information to start/end a video stream ([0077] [0088] [0089])).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425